         MEMO ENDORSED
         Case 1:19-cr-00493-ALC Document 46 Filed 06/19/20 Page 1 of 1




                                                                 April 14, 2020

BY ECF
Hon. Andrew L. Carter Jr.
Thurgood Marshall
United States Courthouse
40 Foley Square                                                              6/19/20
New York, NY 10007


                                        Re:    United States v. Adalgisa Montilla
                                               19 Cr. 493 (ALC)

Dear Judge Carter:

       I write to respectfully request a 60-day adjournment of the upcoming sentencing
of Adalgisa Montilla, currently set for July 8, 2020. This is my second request for an
adjournment of sentence. The government has no objection to this request.

       Given restrictions currently in place in New York City, counsel is still in the
process of obtaining needed records and collecting letters of support to aid the Court in
its sentencing function. Further, given that the first phase of the SDNY’s four-phase
COVID-19 reopening plan for Manhattan courts has not yet begun, it is not likely an in-
person sentencing on July 8 would even be possible.

      Accordingly, I respectfully request an adjournment of sentence until September 7,
2020, or as soon thereafter as is practical for the Court.

      Thank you for your kind consideration of this request.


                                               Respectfully,




                                               Sarah Kunstler
                                               Attorney for Adalgisa Montilla

                                 The application is granted. Sentencing adjourned
CC:    AUSA Ryan Finkel
                                 to 9/14/20 at 10:00 a.m.
                                 So Ordered.


                                                                  6/19/20
